Exhibit 10.1
 
INCOMING, INC.
 
2014 STOCK INCENTIVE PLAN
 
1.
Definitions

 
In addition to other terms defined herein or in an Award Agreement, the
following terms shall have the meanings given below:
 
(a) Administrator means the Board, and, upon its delegation of all or part of
its authority to administer the Plan to the Committee, the Committee.
 
(b) Affiliate means any Parent or Subsidiary of the Company, and also includes
any other business entity which is controlled by, under common control with or
controls the Company; provided, however, that the term “Affiliate” shall be
construed in a manner in accordance with the registration provisions of
applicable federal securities laws if and to the extent required.
 
(c) Applicable Law means any applicable laws, rules or regulations (or similar
guidance), including but not limited to the Securities Act, the Exchange Act,
the Code and the listing or other rules of any applicable stock exchange.
 
(d) Award means, individually or collectively, a grant under the Plan of an
Option (including an Incentive Option or a Nonqualified Option); a Stock
Appreciation Right (including a Related SAR or a Freestanding SAR); a Restricted
Award (including a Restricted Stock Award or a Restricted Unit Award); a
Performance Award (including a Performance Share Award or a Performance Unit
Award); a Phantom Stock Award, an Other Stock-Based Award; a Dividend Equivalent
Award; and/or any other award granted under the Plan.
 
(e) Award Agreement means an award agreement (which may be in written or
electronic form, in the Administrator’s discretion, and which includes any
amendment or supplement thereto) between the Company and a Participant
specifying the terms, conditions and restrictions of an Award granted to the
Participant. An Award Agreement may also state such other terms, conditions and
restrictions, including but not limited to terms, conditions and restrictions
applicable to shares of Common Stock or any other benefit underlying an Award,
as may be established by the Administrator.
 
(f) Base Price means, with respect to an SAR, the initial price assigned to the
SAR.
 
(g) Board or Board of Directors means the Board of Directors of the Company.
 
(h) Cause means, unless the Administrator determines otherwise, a Participant’s
termination of employment or service resulting from the Participant’s
(i) termination for “Cause” as defined under the Participant’s employment,
change in control, consulting or other agreement with the Company or an
Affiliate, if any, or (ii) if the Participant has not entered into any such
agreement (or, if any such agreement does not define “Cause”), then the
Participant’s termination shall be for “Cause” if termination results due to the
Participant’s (A) dishonesty; (B) failure to perform his duties for the Company
or an Affiliate; or (C) engaging in fraudulent conduct or conduct that could be
materially damaging to the Company without a reasonable good faith belief that
such conduct was in the best interest of the Company. The determination of
“Cause” shall be made by the Administrator and its determination shall be final
and conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and an Award, a Participant’s employment or service shall
be deemed to have terminated for Cause if, after the Participant’s employment or
service has terminated, facts and circumstances are discovered that would have
justified, in the opinion of the Administrator, a termination for Cause.
 
(i) A Change of Control shall (except as may be otherwise provided in a change
in control agreement entered into with an employee before the Effective Date of
the Plan or as may be otherwise required, if at all, under Code Section 409A) be
deemed to have occurred on the earliest of the following dates:
 
(i) The date any entity or person shall have become the beneficial owner of, or
shall have obtained voting control over, fifty-one percent (51%) or more of the
total voting power of the Company’s then outstanding voting stock;

 
 

--------------------------------------------------------------------------------

 
 
(ii) The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
 
(iii) The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
 
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
 
For the purposes of clarity, a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect.
 
Notwithstanding the preceding provisions of Section 1(i), in the event that any
Awards granted under the Plan are deemed to be deferred compensation subject to
(and not exempt from) the provisions of Code Section 409A, then distributions
related to such Awards to be made upon a Change of Control may be permitted, in
the Administrator’s discretion, upon the occurrence of one or more of the
following events (as they are defined and interpreted under Code Section 409A):
(A) a change in the ownership of the Company; (B) a change in effective control
of the Company; or (C) a change in the ownership of a substantial portion of the
assets of the Company.
 
The Administrator shall have full and final authority, in its discretion
(subject to any Code Section 409A considerations), to determine whether a Change
of Control of the Company has occurred, the date of the occurrence of such
Change of Control and any incidental matters relating thereto.
 
(j) Code means the Internal Revenue Code of 1986, as amended. Any reference
herein to a specific Code section shall be deemed to include all related
regulations or other guidance with respect to such Code section.
 
(k) Committee means the Compensation Committee of the Board or other committee
of the Board which may be appointed to administer the Plan in whole or in part.
 
(l) Common Stock means the common stock of Incoming, Inc., $0.001par value, or
any successor securities thereto.
 
(m) Company means Incoming, Inc., a Nevada corporation, together with any
successor thereto.
 
(n) Covered Employee shall have the meaning given the term in Code
Section 162(m).
 
(o) Director means a member of the Board or of the board of directors of an
Affiliate.
 
(p) Disability shall, except as may be otherwise determined by the Administrator
(taking into account any Code Section 409A considerations), as applied to any
Participant, having the meaning given in any Award Agreement, employment
agreement, change in control agreement, consulting agreement or other similar
agreement, if any, to which the Participant is a party, or, if there is no such
agreement (or if such agreement does not define “Disability”), “Disability”
shall mean the inability of the Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or which has lasted or can be expected
to last for a continuous period of not less than 12 months. The Administrator
shall have authority to determine if a Disability has occurred.
 
(q) Displacement shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, be as defined in any Award Agreement,

 
 

--------------------------------------------------------------------------------

 
 
employment agreement, change in control agreement, consulting agreement or other
similar agreement, if any, to which the Participant is a party, or, if there is
no such agreement (or if such agreement does not define “Displacement”),
“Displacement” shall mean the termination of the Participant’s employment or
service due to the elimination of the Participant’s job or position without
fault on the part of the Participant. The Administrator shall have authority to
determine if a Displacement has occurred.
 
(r) Dividend Equivalent Awards shall mean a right granted to a Participant
pursuant to Section 13 to receive the equivalent value (in cash or shares of
Common Stock) of dividends paid on Common Stock.
 
(s) Effective Date means the effective date of the Plan, as provided in
Section 4.
 
(t) Employee means any person who is an employee of the Company or any Affiliate
(including entities which become Affiliates after the Effective Date of the
Plan). For this purpose, an individual shall be considered to be an Employee
only if there exists between the individual and the Company or an Affiliate the
legal and bona fide relationship of employer and employee (taking into account
Code Section 409A considerations if and to the extent applicable); provided,
however, that, with respect to Incentive Options, “Employee” means any person
who is considered an employee of the Company or any Parent or Subsidiary for
purposes of Treas. Reg. Section 1.421-1(h) (or any successor provision related
thereto).
 
(u) Exchange Act means the Securities Exchange Act of 1934, as amended.
 
(v) Fair Market Value per share of the Common Stock shall be established in good
faith by the Administrator and, unless otherwise determined by the
Administrator, the Fair Market Value shall be determined in accordance with the
following provisions: (A) if the shares of Common Stock are listed for trading
on The NASDAQ Stock Market (“Nasdaq”) or another national or regional stock
exchange, the Fair Market Value shall be the closing sales price per share of
the shares on Nasdaq or other principal stock exchange on which such securities
are listed on the date immediately preceding the date an Option is granted or
other determination is made (such date of determination being referred to herein
as a “valuation date”), or, if there is no transaction on such date, then on the
trading date nearest preceding the valuation date for which closing price
information is available, and, provided further, if the shares are not listed
for trading on Nasdaq or another stock exchange but are regularly quoted on an
automated quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, the Fair Market Value shall be the closing sales price for
such shares as quoted on such system or by such securities dealer on the
valuation date, but if selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the date immediately preceding the valuation date
(or, if no such prices were reported on that date, on the last date such prices
were reported), as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or (B) if the shares of Common Stock are not
listed or reported in any of the foregoing, then the Fair Market Value shall be
determined by the Administrator based on such valuation measures or other
factors as it deems appropriate. Notwithstanding the foregoing, (i) with respect
to the grant of Incentive Options, the Fair Market Value shall be determined by
the Administrator in accordance with the applicable provisions of
Section 20.2031-2 of the Federal Estate Tax Regulations, or in any other manner
consistent with the Code Section 422; and (ii) Fair Market Value shall be
determined in accordance with Code Section 409A if and to the extent required.
 
(w) Freestanding SAR means an SAR that is granted without relation to an Option,
as provided in Section 8.
 
(x) Good Reason means, unless the Administrator determines otherwise, in the
context of a Change of Control, a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Good Reason” as
defined under the Participant’s employment, change in control, consulting or
other agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any agreement (or, if any such agreement does
not define “Good Reason”), then, a Participant’s termination shall be for “Good
Reason” if termination results due to any of the following without the
Participant’s consent: (A) a material reduction in the Participant’s base salary
as in effect immediately prior to the date of the Change of Control, (B) the
assignment to the Participant of duties or responsibilities materially
inconsistent with, or a material diminution in, the Participant’s position,
authority, duties or responsibilities as in effect immediately prior to the
Change of Control, or (C) the relocation of the Participant’s principal place of
employment by more than 50 miles from the location at which the Participant was
stationed immediately prior to the Change of Control. Notwithstanding the
foregoing, with respect to Directors, unless the Administrator determines
otherwise, a Director’s termination from service on the Board shall

 
 

--------------------------------------------------------------------------------

 
 
be for “Good Reason” if the Participant ceases to serve as a Director, or, if
the Company is not the surviving company in the Change of Control event, a
member of the board of directors of the surviving entity, in either case, due to
the Participant’s failure to be nominated to serve as a director of such entity
or the Participant’s failure to be elected to serve as a director of such
entity, but not due to the Participant’s decision not to continue service on the
Board of Directors of the Company or the board of directors of the surviving
entity, as the case may be. An event or condition that would otherwise
constitute “Good Reason” shall constitute Good Reason only if the Company fails
to rescind or cure such event or condition within 30 days after receipt from the
Participant of written notice of the event which constitutes Good Reason, and
Good Reason shall cease to exist for any event or condition described herein on
the 60th day following the later of the occurrence or the Participant’s
knowledge thereof, unless the Participant has given the Company written notice
thereof prior to such date. The determination of “Good Reason” shall be made by
the Administrator and its determination shall be final and conclusive.
 
(y) Incentive Option means an Option that is designated by the Administrator as
an Incentive Option pursuant to Section 7 and intended to meet the requirements
of incentive stock options under Code Section 422.
 
(z) Independent Contractor means an independent contractor, consultant or
advisor providing services (other than capital-raising services) to the Company
or an Affiliate.
 
(aa) Nonqualified Option means an Option granted under Section 7 that is not
intended to qualify as an incentive stock option under Code Section 422.
 
(bb) Option means a stock option granted under Section 7 that entitles the
holder to purchase from the Company a stated number of shares of Common Stock at
the Option Price, and subject to such terms and conditions, as may be set forth
in the Plan or an Award Agreement or established by the Administrator.
 
(cc) Option Period means the term of an Option, as provided in Section 7(d).
 
(dd) Option Price means the price at which an Option may be exercised, as
provided in Section 7(b).
 
(ee) Other Stock-Based Award means a right, granted to a Participant under
Section 12, that relates to or is valued by reference to shares of Common Stock
or other Awards relating to shares of Common Stock.
 
(ff) Parent shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).
 
(gg) Participant means an individual who is an Employee employed by, or a
Director or Independent Contractor providing services to, the Company or an
Affiliate who satisfies the requirements of Section 6 and is selected by the
Administrator to receive an Award under the Plan.
 
(hh) Performance Award means a Performance Share Award and/or a Performance Unit
Award, as provided in Section 10.
 
(ii) Performance Measures mean one or more performance factors which may be
established by the Administrator with respect to an Award. Performance factors
may be based on such corporate, business unit or division and/or individual
performance factors and criteria as the Administrator in its discretion may deem
appropriate; provided, however, that, if and to the extent required under Code
Section 162(m) with respect to Awards granted to Covered Employees that are
intended to qualify as “performance-based compensation” under Code
Section 162(m), such performance factors shall be objective and shall be based
upon one or more of the following criteria (as determined by the Administrator
in its discretion): (i) revenues or sales; (ii) gross margins; (iii) earnings
per share; (iv) net bookings; (v) product production or shipments;
(vi) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (vii) net income;
(viii) operating income; (ix) book value per share; (x) return on shareholders’
equity; (xi) return on investment; (xii) return on capital; (xiii) improvements
in capital structure; (xiv) expense management; (xv) operating margins;
(xvi) maintenance or improvement of gross margins or operating margins;
(xvii) stock price or total shareholder return; (xviii) market share;
(xix) profitability; (xx) costs; (xxi) cash flow or free cash flow;
(xxii) working capital; (xxiii) return on assets; (xxiv) economic wealth
created, and/or (xxv) strategic business criteria, based on meeting specified
goals or objectives related to market penetration, geographic business
expansion, cost targets, customer satisfaction, employee satisfaction,
management of employment practices and employee benefits, management of

 
 

--------------------------------------------------------------------------------

 
 
litigation, management of information technology, goals relating to acquisitions
or divestitures of products, product lines, subsidiaries, affiliates or joint
ventures, quality matrices, customer service matrices and/or execution of
pre-approved corporate strategy. In addition, with respect to Participants who
are not Covered Employees, the Administrator may approve performance objectives
based on other criteria, which may or may not be objective. To the extent that
Code Section 162(m) is applicable, the Administrator shall, within the time and
in the manner prescribed by Code Section 162(m), define in an objective fashion
the manner of calculating the Performance Measures it selects to use for Covered
Employees during any specific performance period. The foregoing criteria may
relate to the Company, one or more of its Affiliates or one or more of its
divisions, units, partnerships, joint venturers or minority investments,
facilities, product lines or products or any combination of the foregoing. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and on such terms as the Administrator may
determine, in its discretion, including but not limited to on an absolute basis,
in relation to performance in a prior performance period, and/or relative to one
or more peer group companies or indices, or any combination thereof. Such
performance factors may be adjusted or modified due to extraordinary items,
transactions, events or developments, or in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to, or in anticipation of,
changes in Applicable Law, accounting principles or business conditions, in each
case as determined by the Administrator (subject to any Code Section 162(m)
restrictions applicable to Covered Employees for compensation that is intended
to qualify as “performance-based compensation” under Code Section 162(m)).
 
(jj) Performance Share means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, stated with
reference to a specified number of shares of Common Stock, that entitles the
holder to receive shares of Common Stock, a cash payment or a combination of
Common Stock and cash (as determined by the Administrator), subject to the terms
of the Plan and the terms and conditions established by the Administrator.
 
(kk) Performance Unit means an Award granted under Section 10, in an amount
determined by the Administrator and specified in an Award Agreement, that
entitles the holder to receive shares of Common Stock, a cash payment or a
combination of Common Stock and cash (as determined by the Administrator),
subject to the terms of the Plan and the terms and conditions established by the
Administrator.
 
(ll) Phantom Stock Award means an Award granted under Section 11, entitling a
Participant to a payment in cash, shares of Common Stock or a combination of
cash and Common Stock (as determined by the Administrator), following the
completion of the applicable vesting period and compliance with the terms of the
Plan and other terms and conditions established by the Administrator. The unit
value of a Phantom Stock Award shall be based on the Fair Market Value of a
share of Common Stock.
 
(mm) Plan means the Incoming, Inc. 2014 Stock Incentive Plan, as it may be
hereafter amended and/or restated.
 
(nn) Prior Plan or Prior Plans means any other stock incentive plan maintained
by the Company, in each case, as amended and/or restated, for its or an
Affiliate’s employees, directors and/or independent contractors on or prior to
the Effective Date of the Plan.
 
 (oo) Related SAR means an SAR granted under Section 8 that is granted in
relation to a particular Option and that can be exercised only upon the
surrender to the Company, unexercised, of that portion of the Option to which
the SAR relates.
 
(pp) Restricted Award means a Restricted Stock Award and/or a Restricted Stock
Unit Award, as provided in Section 9.
 
(qq) Restricted Stock Award means shares of Common Stock granted to a
Participant under Section 9. Shares of Common Stock subject to a Restricted
Stock Award shall cease to be restricted when, in accordance with the terms of
the Plan and the terms and conditions established by the Administrator, the
shares vest and become transferable and free of substantial risks of forfeiture.
 
(rr) Restricted Stock Unit means a Restricted Award granted to a Participant
pursuant to Section 9 which is settled, if at all, (i) by the delivery of one
share of Common Stock for each Restricted Stock Unit, (ii) in cash in an amount
equal to the Fair Market Value of one share of Common Stock for each Restricted
Stock Unit, or (iii) in a

 
 

--------------------------------------------------------------------------------

 
 
combination of cash and shares equal to the Fair Market Value of one share of
Common Stock for each Restricted Stock Unit, as determined by the Administrator.
A Restricted Stock Unit represents the promise of the Company to deliver shares
of Common Stock, cash or a combination thereof, as applicable, at the end of the
applicable restriction period if and only to the extent the Award vests and
ceases to be subject to forfeiture, subject to compliance with the terms of the
Plan and Award Agreement and any terms and conditions established by the
Administrator.
 
(ss) Retirement shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, have the meaning given in an Award Agreement,
employment agreement, change in control agreement, consulting agreement or other
similar agreement, if any, to which the Participant is a party, or, if there is
no such agreement (or if such agreement does not define “Retirement”), then
“Retirement” shall, unless the Administrator determines otherwise, mean
retirement in accordance with the retirement policies and procedures established
by the Company. The Administrator shall have authority to determine if a
Retirement has occurred.
 
(tt) SAR means a stock appreciation right granted under Section 8 entitling the
Participant to receive, with respect to each share of Common Stock encompassed
by the exercise of such SAR, the excess of the Fair Market Value on the date of
exercise over the Base Price, subject to the terms of the Plan and Award
Agreement and any other terms and conditions established by the Administrator.
References to “SARs” include both Related SARs and Freestanding SARs, unless the
context requires otherwise.
 
(uu) Securities Act means the Securities Act of 1933, as amended.
 
(vv) Subsidiary shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).
 
(ww) Termination Date means the date of termination of a Participant’s
employment or service for any reason, as determined by the Administrator.
 
2.
Purpose

 
The purposes of the Plan are to encourage and enable selected Employees,
Directors and Independent Contractors of the Company and its Affiliates to
acquire or to increase their holdings of Common Stock and other equity-based
interests in the Company in order to promote a closer identification of their
interests with those of the Company and its shareholders, and to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants upon whose judgment, interest and special effort the
successful conduct of its operation largely depends. These purposes may be
carried out through the granting of Awards to selected Participants, including
the granting of Options in the form of Incentive Stock Options and/or
Nonqualified Options; SARs in the form of Freestanding SARs and/or Related SARs;
Restricted Awards in the form of Restricted Stock Awards and/or Restricted Stock
Units; Performance Awards in the form of Performance Shares and/or Performance
Units; Phantom Stock Awards; Other Stock-Based Awards; and/or Dividend
Equivalent Awards.
 
3.
Administration of the Plan

 
(a) The Plan shall be administered by the Board of Directors of the Company or,
upon its delegation, by the Committee (or a subcommittee thereof). To the extent
required under Rule 16b-3 adopted under the Exchange Act, the Committee shall be
comprised solely of two or more “non-employee directors,” as such term is
defined in Rule 16b-3, or as may otherwise be permitted under Rule 16b-3.
Further, to the extent required by Code Section 162(m), the Plan shall be
administered by a committee comprised of two or more “outside directors” (as
such term is defined in Code Section 162(m)) or as may otherwise be permitted
under Code Section 162(m). In addition, Committee members shall qualify as
“independent directors” under applicable stock exchange rules if and to the
extent required.
 
(b) Subject to the provisions of the Plan, the Administrator shall have full and
final authority in its discretion to take any action with respect to the Plan
including, without limitation, the authority (i) to determine all matters
relating to Awards, including selection of individuals to be granted Awards, the
types of Awards, the number of shares of Common Stock, if any, subject to an
Award, and all terms, conditions, restrictions and limitations of an Award;
(ii) to prescribe the form or forms of Award Agreements evidencing any Awards
granted under the Plan; (iii) to establish, amend and rescind rules and
regulations for the administration of the Plan; and (iv) to construe and
interpret the Plan, Awards and Award Agreements made under the Plan, to
interpret rules and regulations for

 
 

--------------------------------------------------------------------------------

 
 
administering the Plan and to make all other determinations deemed necessary or
advisable for administering the Plan. In addition, (i) the Administrator shall
have the authority, in its sole discretion, to accelerate the date that any
Award which was not otherwise exercisable, vested or earned shall become
exercisable, vested or earned in whole or in part without any obligation to
accelerate such date with respect to any other Award granted to any recipient;
and (ii) the Administrator may in its sole discretion modify or extend the terms
and conditions for exercise, vesting or earning of an Award (in each case,
taking into account any Code Section 409A considerations). The Administrator may
determine that a Participant’s rights, payments and/or benefits with respect to
an Award (including but not limited to any shares issued or issuable and/or cash
paid or payable with respect to an Award) shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for Cause, violation of policies of the Company or an
Affiliate, breach of non-solicitation, noncompetition, confidentiality or other
restrictive covenants that may apply to the Participant, other conduct by the
Participant that is determined by the Administrator to be detrimental to the
business or reputation of the Company or any Affiliate, and/or other
circumstances where such reduction, cancellation, forfeiture or recoupment is
required by Applicable Law. In addition, the Administrator shall have the
authority and discretion to establish terms and conditions of Awards (including
but not limited to the establishment of subplans) as the Administrator
determines to be necessary or appropriate to conform to the applicable
requirements or practices of jurisdictions outside of the United States. In
addition to action by meeting in accordance with Applicable Law, any action of
the Administrator with respect to the Plan may be taken by a written instrument
signed by all of the members of the Board or Committee, as appropriate, and any
such action so taken by written consent shall be as fully effective as if it had
been taken by a majority of the members at a meeting duly held and called. All
determinations of the Administrator with respect to the Plan and any Award or
Award Agreement will be final and binding on the Company and all persons having
or claiming an interest in any Award granted under the Plan. No member of the
Board or Committee, as applicable, shall be liable while acting as Administrator
for any action or determination made in good faith with respect to the Plan, an
Award or an Award Agreement. The members of the Board or Committee, as
applicable, shall be entitled to indemnification and reimbursement in the manner
and to the fullest extent provided in the Company’s articles of incorporation
and/or bylaws and/or pursuant to Applicable Law.
 
(c) Notwithstanding the other provisions of Section 3, the Administrator may
delegate to one or more officers of the Company and/or a subcommittee comprised
of one or more members of the Committee the authority to grant Awards to
eligible Participants, and to make any or all of the determinations reserved for
the Administrator in the Plan and summarized in Section 3(b) with respect to
such Awards (subject to any restrictions imposed by Applicable Law and such
terms and conditions as may be established by the Administrator); provided,
however, that, if and to the extent required by Section 16 of the Exchange Act
or Code Section 162(m), the Participant, at the time of said grant or other
determination, (i) is not deemed to be an officer or director of the Company
within the meaning of Section 16 of the Exchange Act; and (ii) is not deemed to
be a Covered Employee as defined under Code Section 162(m). To the extent that
the Administrator has delegated authority to grant Awards pursuant to this
Section 3(c) to one or more officers of the Company and/or to a subcommittee of
the Committee, references to the “Administrator” shall include references to
such officer(s) and/or subcommittee, subject, however, to the requirements of
the Plan, Rule 16b-3, Code Section 162(m) and other Applicable Law.
 
4.
Effective Date

 
The Effective Date of the Plan shall be February 10, 2015 (the “Effective
Date”). Awards may be granted on or after the Effective Date, but no Awards may
be granted after February 10, 2015. Awards that are outstanding at the end of
the Plan term (or such earlier termination date as may be established by the
Board pursuant to Section 16(a)) shall continue in accordance with their terms,
unless otherwise provided in the Plan or an Award Agreement.
 
5.
Shares of Stock Subject to the Plan; Award Limitations

 
(a) Shares of Stock Subject to the Plan: Subject to adjustments as provided in
Section 5(d), the maximum number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall not exceed the sum of (i) 10
million shares, plus (ii) any shares (A) remaining available for the grant of
awards as of the Effective Date under any Prior Plan, and/or (B) subject to an
award granted under a Prior Plan, which award is forfeited, cancelled,
terminated, expires or lapses for any reason. Shares delivered under the Plan
shall be authorized

 
 

--------------------------------------------------------------------------------

 
 
but unissued shares or shares purchased on the open market or by private
purchase. The Company hereby reserves sufficient authorized shares of Common
Stock to meet the grant of Awards hereunder.
 
(b) Award Limitations: Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply to Awards granted under the
Plan, in each case subject to adjustments pursuant to Section 5(d):
 
(i) The maximum number of shares of Common Stock that may be issued under the
Plan pursuant to the grant of Incentive Options shall not exceed 10 million
shares;
 
(ii) In any 12-month period, no Participant may be granted Options and SARs that
are not related to an Option for more than five million shares of Common Stock
(or the equivalent value thereof based on the Fair Market Value per share of the
Common Stock on the date of grant of an Award);
 
(iii) In any 12-month period, no Participant may be granted Awards other than
Options or SARs that are settled in shares of Common Stock for more than five
million shares of Common Stock (or the equivalent value thereof based on the
Fair Market Value per share of the Common Stock on the date of grant of an
Award).
 
(For purposes of Section 5(b)(ii) and (iii), an Option and Related SAR shall be
treated as a single Award.)
 
(c) Shares Not Subject to Limitations: The following will not be applied to the
share limitations of Section 5(a) above: (i) dividends, including dividends paid
in shares, or dividend equivalents paid in cash in connection with outstanding
Awards; (ii) Awards which are settled in cash rather than the issuance of
shares; (iii) any shares subject to an Award if the Award is forfeited,
cancelled, terminated, expires or lapses for any reason without the issuance of
shares underlying the Award or any shares subject to an Award which shares are
forfeited to, or repurchased or reacquired by, the Company; and (iv) any shares
surrendered by a Participant or withheld by the Company to pay the Option Price
or purchase price for an Award or shares or used to satisfy any tax withholding
requirements in connection with the exercise, vesting or earning of an Award if,
in accordance with the terms of the Plan, a Participant pays such Option Price
or purchase price or satisfies such tax withholding requirements by either
tendering previously owned shares or having the Company withhold shares.
Further, (i) shares issued under the Plan through the settlement, assumption or
substitution of outstanding awards granted by another entity or obligations to
grant future awards as a condition of or in connection with a merger,
acquisition or similar transaction involving the Company acquiring another
entity shall not reduce the maximum number of shares of Common Stock available
for delivery under the Plan; and (ii) available shares under a shareholder
approved plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan (subject to applicable stock
exchange listing requirements) and will not reduce the maximum number of shares
available under the Plan.
 
(d) Adjustments; Right to Issue Additional Securities: If there is any change in
the outstanding shares of Common Stock because of a merger, consolidation or
reorganization involving the Company, or if the Board of Directors of the
Company declares a stock dividend, stock split distributable in shares of Common
Stock or reverse stock split, combination or reclassification of the Common
Stock, or if there is a similar change in the capital stock structure of the
Company affecting the Common Stock (excluding conversion of convertible
securities by the Company and/or the exercise of warrants by their holders),
then the number of shares of Common Stock reserved for issuance under the Plan
shall be correspondingly adjusted, and the Administrator shall make such
adjustments to Awards or to any provisions of this Plan as the Administrator
deems equitable to prevent dilution or enlargement of Awards or as may otherwise
be advisable. Nothing in the Plan, an Award or an Award Agreement shall limit
the ability of the Company to issue additional securities (including but not
limited to the issuance of other options or other derivative securities,
warrants, additional shares or classes of Common Stock, preferred stock and/or
other convertible securities).
 
6.
Eligibility

 
An Award may be granted only to an individual who satisfies all of the following
eligibility requirements on the date the Award is granted:
 
(a) The individual is either (i) an Employee, (ii) a Director or (iii) an
Independent Contractor.
 
 (b) With respect to the grant of Incentive Options, the individual is otherwise
eligible to participate under Section 6, is an Employee of the Company or a
Parent or Subsidiary and does not own, immediately before the time that the
Incentive Option is granted, stock possessing more than 10% of the total
combined voting power of all

 
 

--------------------------------------------------------------------------------

 
 
classes of stock of the Company or a Parent or Subsidiary. Notwithstanding the
foregoing, an Employee who owns more than 10% of the total combined voting power
of the Company or a Parent or Subsidiary may be granted an Incentive Option if
the Option Price is at least 110% of the Fair Market Value of the Common Stock,
and the Option Period does not exceed five years. For this purpose, an
individual will be deemed to own stock which is attributable to him under Code
Section 424(d).
 
(c) With respect to the grant of substitute awards or assumption of awards in
connection with a merger, consolidation, acquisition, reorganization or similar
transaction involving the Company or an Affiliate, the recipient is otherwise
eligible to receive the Award and the terms of the award are consistent with the
Plan and Applicable Law (including, to the extent necessary, the federal
securities laws registration provisions, Code Section 409A and Code
Section 424(a)).
 
(d) The individual, being otherwise eligible under this Section 6, is selected
by the Administrator as an individual to whom an Award shall be granted (as
defined above, a “Participant”).
 
7.
Options

 
(a) Grant of Options: Subject to the limitations of the Plan, the Administrator
may in its discretion grant Options to such eligible individuals in such
numbers, subject to such terms and conditions, and at such times as the
Administrator shall determine. Both Incentive Options and Nonqualified Options
may be granted under the Plan, as determined by the Administrator; provided,
however, that Incentive Options may only be granted to Employees of the Company
or a Parent or Subsidiary. To the extent that an Option is designated as an
Incentive Option but does not qualify as such under Code Section 422, the Option
(or portion thereof) shall be treated as a Nonqualified Option. An Option may be
granted with or without a Related SAR.
 
(b) Option Price: The Option Price per share at which an Option may be exercised
shall be established by the Administrator and stated in the Award Agreement
evidencing the grant of the Option; provided, that (i) the Option Price of an
Option shall be no less than 100% of the Fair Market Value per share of the
Common Stock as determined on the date the Option is granted (or 110% of the
Fair Market Value with respect to Incentive Options granted to an Employee who
owns stock possessing more than 10% of the total voting power of all classes of
stock of the Company or a Parent or Subsidiary, as provided in Section 6(b));
and (ii) in no event shall the Option Price per share of any Option be less than
the par value, if any, per share of the Common Stock. Notwithstanding the
foregoing, the Administrator may in its discretion authorize the grant of
substitute or assumed options of an acquired entity with an Option Price not
equal to 100% of the Fair Market Value of the stock on the date of grant, if the
terms of such substitution or assumption otherwise comply, to the extent deemed
applicable, with Code Section 409A and/or Code Section 424(a).
 
(c) Date of Grant: An Option shall be considered to be granted on the date that
the Administrator acts to grant the Option, or on such other date as may be
established by the Administrator in accordance with Applicable Law.
 
(d) Option Period and Limitations on the Right to Exercise Options:
 
(i) The Option Period shall be determined by the Administrator at the time the
Option is granted and shall be stated in the Award Agreement. The Option Period
shall not extend more than 10 years from the date on which the Option is granted
(or five years with respect to Incentive Options granted to an Employee who owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or a Parent or Subsidiary, as provided in Section 6(b)).
Any Option or portion thereof not exercised before expiration of the Option
Period shall terminate. The period or periods during which, and the terms and
conditions pursuant to which, an Option may vest and become exercisable shall be
determined by the Administrator in its discretion, subject to the terms of the
Plan.
 
(ii) An Option may be exercised by giving written notice to the Company in form
acceptable to the Administrator at such place and subject to such conditions as
may be established by the Administrator or its designee. Such notice shall
specify the number of shares to be purchased pursuant to an Option and the
aggregate purchase price to be paid therefor and shall be accompanied by payment
of such purchase price. Unless an Award Agreement provides otherwise, such
payment shall be in the form of cash or cash equivalent; provided that, except
where prohibited by the Administrator or Applicable Law (and subject to such
terms and conditions as may be established by the Administrator), payment may
also be made:

 
 

--------------------------------------------------------------------------------

 
 
(A) By delivery (by either actual delivery or attestation) of shares of Common
Stock owned by the Participant for such time period, if any, as may be
determined by the Administrator;
 
(B) By shares of Common Stock withheld upon exercise;
 
(C) By delivery of written notice of exercise to the Company and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Company the amount of sale or loan proceeds to pay the Option
Price;
 
(D) By such other payment methods as may be approved by the Administrator and
which are acceptable under Applicable Law; or
 
(E) By any combination of the foregoing methods.
 
Shares delivered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator or its designee.
 
(iii) The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an Option following termination of
the Participant’s employment or service with the Company. Such rights, if any,
shall be subject to the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all Options issued
pursuant to this Section 7, and may reflect distinctions based on the reasons
for termination of employment or service. The Administrator also shall have
authority, in its sole discretion (taking into account any Code Section 409A
considerations), to accelerate the date for exercising all or any part of an
Option which was not otherwise vested and exercisable, extend the period during
which an Option may be exercised, modify the other terms and conditions of
exercise, or any combination of the foregoing.
 
(e) Notice of Disposition: If shares of Common Stock acquired upon exercise of
an Incentive Option are disposed of within two years following the date of grant
or one year following the transfer of such shares to a Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Administrator may reasonably
require.
 
 (f) Limitation on Incentive Options: In no event shall there first become
exercisable by an Employee in any one calendar year Incentive Options granted by
the Company or any Parent or Subsidiary with respect to shares having an
aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000; provided that, if such limit is exceeded, then
the first $100,000 of shares to become exercisable in such calendar year will be
Incentive Options and the Options (or portion thereof) for shares with a value
in excess of $100,000 that first became exercisable in that calendar year will
be Nonqualified Options. In the event the Code or the regulations promulgated
thereunder are amended after the Effective Date of the Plan to provide for a
different limitation on the Fair Market Value of shares permitted to be subject
to Incentive Options, then such different limit shall be automatically
incorporated herein. To the extent that any Incentive Options are first
exercisable by a Participant in excess of the limitation described herein, the
excess shall be considered a Nonqualified Option.
 
(g) Nontransferability of Options: Incentive Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession or, in the Administrator’s discretion,
such transfers (for no consideration) as may otherwise be permitted in
accordance with Treas. Reg. Section 1.421-1(b)(2) or Treas. Reg.
Section 1.421-2(c) or any successor provisions thereto. Nonqualified Options
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except
for transfers (for no consideration) if and to the extent permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding, an Option shall be
exercisable during the Participant’s lifetime only by him or by his guardian or
legal representative. The designation of a beneficiary in accordance with the
Plan does not constitute a transfer.
 
8.
Stock Appreciation Rights

 
(a) Grant of SARs: Subject to the limitations of the Plan, the Administrator may
in its discretion grant SARs to such eligible individuals, in such numbers, upon
such terms and at such times as the Administrator shall determine. SARs may be
granted to the holder of an Option (a “Related Option”) with respect to all or a
portion of the shares of Common Stock subject to the Related Option (a “Related
SAR”) or may be granted separately to an eligible

 
 

--------------------------------------------------------------------------------

 
 
individual (a “Freestanding SAR”). The Base Price per share of an SAR shall be
no less than 100% of the Fair Market Value per share of the Common Stock on the
date the SAR is granted. Notwithstanding the foregoing, the Administrator may in
its discretion authorize the grant of substitute or assumed SARs of an acquired
entity with a Base Price per share not equal to at least 100% of the Fair Market
Value of the stock on the date of grant, if the terms of such substitution or
assumption otherwise comply, to the extent deemed applicable, with Code
Section 409A and/or Code Section 424(a). An SAR shall be considered to be
granted on the date that the Administrator acts to grant the SAR, or on such
other date as may be established by the Administrator in accordance with
Applicable Law.
 
(b) Related SARs: A Related SAR may be granted either concurrently with the
grant of the Related Option or (if the Related Option is a Nonqualified Option)
at any time thereafter prior to the complete exercise, termination, expiration
or cancellation of such Related Option. The Base Price of a Related SAR shall be
equal to the Option Price of the Related Option. Related SARs shall be
exercisable only at the time and to the extent that the Related Option is
exercisable (and may be subject to such additional limitations on exercisability
as the Administrator may provide in an Award Agreement), and in no event after
the complete termination or full exercise of the Related Option. Notwithstanding
the foregoing, a Related SAR that is related to an Incentive Option may be
exercised only to the extent that the Related Option is exercisable and only
when the Fair Market Value exceeds the Option Price of the Related Option. Upon
the exercise of a Related SAR granted in connection with a Related Option, the
Option shall be canceled to the extent of the number of shares as to which the
SAR is exercised, and upon the exercise of a Related Option, the Related SAR
shall be canceled to the extent of the number of shares as to which the Related
Option is exercised or surrendered.
 
(c) Freestanding SARs: An SAR may be granted without relationship to an Option
(as defined above, a “Freestanding SAR”) and, in such case, will be exercisable
upon such terms and subject to such conditions as may be determined by the
Administrator, subject to the terms of the Plan.
 
(d) Exercise of SARs:
 
(i) Subject to the terms of the Plan, SARs shall be vested and exercisable in
whole or in part upon such terms and conditions as may be established by the
Administrator. The period during which an SAR may be exercisable shall not
exceed 10 years from the date of grant or, in the case of Related SARs, such
shorter Option Period as may apply to the Related Option. Any SAR or portion
thereof not exercised before expiration of the period established by the
Administrator shall terminate.
 
(ii) SARs may be exercised by giving written notice to the Company in form
acceptable to the Administrator at such place and subject to such terms and
conditions as may be established by the Administrator or its designee. Unless
the Administrator determines otherwise, the date of exercise of an SAR shall
mean the date on which the Company shall have received proper notice from the
Participant of the exercise of such SAR.
 
(iii) The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an SAR following termination of the
Participant’s employment or service with the Company. Such rights, if any, shall
be determined in the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all SARs issued
pursuant to this Section 8, and may reflect distinctions based on the reasons
for termination of employment or service. The Administrator also may, in its
sole discretion (taking into account any Code Section 409A considerations),
accelerate the date for exercising all or any part of an SAR which was not
otherwise exercisable on the Termination Date, extend the period during which an
SAR may be exercised, modify the terms and conditions to exercise, or any
combination of the foregoing.
 
(e) Payment Upon Exercise: Subject to the limitations of the Plan, upon the
exercise of an SAR, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying (i) the difference between the
Fair Market Value of a share of Common Stock on the date of exercise of the SAR
over the Base Price of the SAR by (ii) the number of shares of Common Stock with
respect to which the SAR is being exercised. The consideration payable upon
exercise of an SAR shall be paid in cash, shares of Common Stock (valued at Fair
Market Value on the date of exercise of the SAR) or a combination of cash and
shares of Common Stock, as determined by the Administrator.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Nontransferability: Unless the Administrator determines otherwise, SARs
shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except
for transfers (for no consideration) if and to the extent permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentence, SARs may
be exercised during the Participant’s lifetime only by him or by his guardian or
legal representative. The designation of a beneficiary in accordance with the
Plan does not constitute a transfer.
 
9.
Restricted Awards

 
(a) Grant of Restricted Awards: Subject to the limitations of the Plan, the
Administrator may in its discretion grant Restricted Awards to such individuals,
for such numbers of shares of Common Stock, upon such terms and at such times as
the Administrator shall determine. Such Restricted Awards may be in the form of
Restricted Stock Awards and/or Restricted Stock Units that are subject to
certain conditions, which conditions must be met in order for the Restricted
Award to vest and be earned (in whole or in part) and no longer subject to
forfeiture. Restricted Stock Awards shall be payable in shares of Common Stock.
Restricted Stock Units shall be payable in cash or shares of Common Stock, or
partly in cash and partly in shares of Common Stock, in accordance with the
terms of the Plan and the discretion of the Administrator. The Administrator
shall determine the nature, length and starting date of the period, if any,
during which a Restricted Award may be earned (the “Restriction Period”), and
shall determine the conditions which must be met in order for a Restricted Award
to be granted or to vest or be earned (in whole or in part), which conditions
may include, but are not limited to, payment of a stipulated purchase price,
attainment of performance objectives, continued service or employment for a
certain period of time, a combination of attainment of performance objectives
and continued service, Retirement, Displacement, Disability, death, or any
combination of such conditions. In the case of Restricted Awards based upon
performance criteria, or a combination of performance criteria and continued
service, the Administrator shall determine the Performance Measures applicable
to such Restricted Awards (subject to Section 1(ii)).
 
(b) Vesting of Restricted Awards: Subject to the terms of the Plan (and taking
into account any Code Section 409A considerations), the Administrator shall have
sole authority to determine whether and to what degree Restricted Awards have
vested and been earned and are payable and to establish and interpret the terms
and conditions of Restricted Awards. The Administrator, in its sole discretion,
may (subject to any Code Section 409A considerations) accelerate the date that
any Restricted Award granted to a Participant shall be deemed to be vested or
earned in whole or in part, without any obligation to accelerate such date with
respect to other Restricted Awards granted to any Participant.
 
(c) Termination of Employment or Service; Forfeiture: Unless the Administrator
determines otherwise, if the employment or service of a Participant shall be
terminated for any reason (whether by the Company or the Participant and whether
voluntary or involuntary) and all or any part of a Restricted Award has not
vested or been earned pursuant to the terms of the Plan and related Award
Agreement, such Award, to the extent not then vested or earned, shall be
forfeited immediately upon such termination and the Participant shall have no
further rights with respect thereto.
 
(d) Share Certificates; Escrow: Unless the Administrator determines otherwise, a
certificate or certificates representing the shares of Common Stock subject to a
Restricted Stock Award shall be issued in the name of the Participant (or, in
the case of uncertificated shares, other written evidence of ownership in
accordance with Applicable Law shall be provided) after the Award has been
granted. Notwithstanding the foregoing, the Administrator may require that (i) a
Participant deliver the certificate(s) (or other instruments) for such shares to
the Administrator or its designee to be held in escrow until the Restricted
Stock Award vests and is no longer subject to a substantial risk of forfeiture
(in which case the shares will be promptly released to the Participant) or is
forfeited (in which case the shares shall be returned to the Company); and/or
(ii) a Participant deliver to the Company a stock power, endorsed in blank (or
similar instrument), relating to the shares subject to the Restricted Stock
Award which are subject to forfeiture. Unless the Administrator determines
otherwise, a certificate or certificate representing shares of Common Stock
issuable pursuant to a Restricted Stock Unit shall be issued in the name of the
Participant (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall be provided) promptly after
the Award (or portion thereof) has vested and is distributable.
 
(e) Nontransferability: Unless the Administrator determines otherwise,
Restricted Awards that have not vested shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than transfers (for no
consideration) by will or the laws of intestate succession, and the recipient of
a Restricted Award shall not sell,
 
 
 

--------------------------------------------------------------------------------

 
 
transfer, assign, pledge or otherwise encumber shares subject to the Award until
the Restriction Period has expired and until all conditions to vesting have been
met. The designation of a beneficiary in accordance with the Plan does not
constitute a transfer.
 
10.
Performance Awards

 
(a) Grant of Performance Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Performance Awards to such eligible
individuals upon such terms and conditions and at such times as the
Administrator shall determine. Performance Awards may be in the form of
Performance Shares and/or Performance Units. An Award of a Performance Share is
a grant of a right to receive shares of Common Stock, the cash value thereof, or
a combination thereof (in the Administrator’s discretion), which is contingent
upon the achievement of performance or other objectives during a specified
period and which has a value on the date of grant equal to the Fair Market Value
of a share of Common Stock. An Award of a Performance Unit is a grant of a right
to receive shares of Common Stock or a designated dollar value amount of Common
Stock which is contingent upon the achievement of performance or other
objectives during a specified period, and which has an initial value determined
in a dollar amount established by the Administrator at the time of grant.
Subject to Section 5(b), the Administrator shall have discretion to determine
the number of Performance Units and/or Performance Shares granted to any
Participant. The Administrator shall determine the nature, length and starting
date of the period during which a Performance Award may be earned (the
“Performance Period”), and shall determine the conditions which must be met in
order for a Performance Award to be granted or to vest or be earned (in whole or
in part), which conditions may include but are not limited to payment of a
stipulated purchase price, attainment of performance objectives, continued
service or employment for a certain period of time, or a combination of any such
conditions. Subject to Section 1(ii), the Administrator shall determine the
Performance Measures to be used in valuing Performance Awards.
 
(b) Earning of Performance Awards: Subject to the terms of the Plan (and taking
into account any Code Section 409A considerations), the Administrator shall have
sole authority to determine whether and to what degree Performance Awards have
been earned and are payable and to interpret the terms and conditions of
Performance Awards and the provisions of Section 10. The Administrator, in its
sole discretion, may (subject to any Code Section 409A considerations)
accelerate the date that any Performance Award granted to a Participant shall be
deemed to be earned in whole or in part, without any obligation to accelerate
such date with respect to other Awards granted to any Participant.
 
(c) Form of Payment: Payment of the amount to which a Participant shall be
entitled upon earning a Performance Award shall be made in cash, shares of
Common Stock, or a combination of cash and shares of Common Stock, as determined
by the Administrator in its sole discretion. Payment may be made in a lump sum
or upon such terms as may be established by the Administrator (taking into
account any Code Section 409A considerations).
 
(d) Termination of Employment or Service; Forfeiture: Unless the Administrator
determines otherwise (taking into account any Code Section 409A considerations),
if the employment or service of a Participant shall terminate for any reason
(whether by the Company or the Participant and whether voluntary or involuntary)
and the Participant has not earned all or part of a Performance Award pursuant
to the terms of the Plan and related Award Agreement, such Award, to the extent
not then earned, shall be forfeited immediately upon such termination and the
Participant shall have no further rights with respect thereto.
 
(e) Nontransferability: Unless the Administrator determines otherwise,
Performance Awards which have not been earned shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers
(for no consideration) by will or the laws of intestate succession, and the
recipient of a Performance Award shall not sell, transfer, assign, pledge or
otherwise encumber any shares or any other benefit subject to the Award until
the Performance Period has expired and the conditions to earning the Award have
been met. The designation of a beneficiary in accordance with the Plan does not
constitute a transfer.
 
11.
Phantom Stock Awards

 
(a) Grant of Phantom Stock Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Phantom Stock Awards to such eligible
individuals, in such numbers, upon such terms and at such times as the
 
 
 

--------------------------------------------------------------------------------

 
 
Administrator shall determine. A Phantom Stock Award is an Award to a
Participant of a number of hypothetical share units with respect to shares of
Common Stock, with a value based on the Fair Market Value of a share of Common
Stock.
 
(b) Vesting of Phantom Stock Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree Phantom Stock
Awards have vested and are payable and to interpret the terms and conditions of
Phantom Stock Awards. The Administrator, in its sole discretion, may (subject to
any Code Section 409A considerations) accelerate the date that any Phantom Stock
Award granted to a Participant shall be deemed to be earned in whole or in part,
without any obligation to accelerate such date with respect to other Awards
granted to any Participant.
 
(c) Termination of Employment or Service; Forfeiture: Unless the Administrator
determines otherwise (taking into account any Code Section 409A considerations),
if the employment or service of a Participant shall be terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary)
and all or any part of a Phantom Stock Award has not vested and become payable
pursuant to the terms of the Plan and related Award Agreement, such Award, to
the extent not then vested or earned, shall be forfeited immediately upon such
termination and the Participant shall have no further rights with respect
thereto.
 
(d) Payment of Phantom Stock Awards: Upon vesting of all or a part of a Phantom
Stock Award and satisfaction of such other terms and conditions as may be
established by the Administrator, the Participant shall be entitled to a payment
of an amount equal to the Fair Market Value of one share of Common Stock with
respect to each such Phantom Stock unit which has vested and is payable. Payment
may be made, in the discretion of the Administrator, in cash or in shares of
Common Stock valued at their Fair Market Value on the applicable vesting date or
dates (or other date or dates determined by the Administrator), or in a
combination thereof. Payment may be made in a lump sum or upon such terms as may
be established by the Administrator (taking into account any Code Section 409A
considerations).
 
(e) Nontransferability: Unless the Administrator determines otherwise,
(i) Phantom Stock Awards shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers (for no consideration)
by will or the laws of intestate succession and (ii) shares of Common Stock (if
any) subject to a Phantom Stock Award may not be sold, transferred, assigned,
pledged or otherwise encumbered until the Phantom Stock Award has vested and all
other conditions established by the Administrator have been met. The designation
of a beneficiary in accordance with the Plan does not constitute a transfer.
 
12.
Other Stock-Based Awards

 
The Administrator shall have the authority to grant Other Stock-Based Awards.
Such Other Stock-Based Awards may be valued in whole or in part by reference to,
or otherwise based on or related to, shares of Common Stock or Awards for shares
of Common Stock, including but not limited to Other Stock-Based Awards granted
in lieu of bonus, salary or other compensation, Other Stock-Based Awards granted
with vesting or performance conditions, and/or Other Stock-Based Awards granted
without being subject to vesting or performance conditions. Subject to the
provisions of the Plan, the Administrator shall determine the number of shares
of Common Stock to be awarded to a Participant under (or otherwise related to)
such Other Stock-Based Awards; whether such Other Stock-Based Awards shall be
settled in cash, shares of Common Stock or a combination of cash and shares of
Common Stock; and the other terms and conditions of such Awards. Unless the
Administrator determines otherwise, (i) Other Stock-Based Awards shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers (for no consideration) by will or the laws of intestate succession,
and (ii) shares of Common Stock (if any) subject to an Other Stock-Based Award
may not be sold, transferred, assigned, pledged or otherwise encumbered until
the Other Stock-Based Award has vested and all other conditions established by
the Administrator have been met. The designation of a beneficiary in accordance
with the Plan does not constitute a transfer.
 
13.
Dividends and Dividend Equivalents

 
The Administrator may, in its sole discretion, provide that Awards other than
Options and SARs earn dividends or dividend equivalents; provided, however, that
dividends and dividend equivalents, if any, on unearned or unvested
performance-based Awards shall not be paid (even if accrued) unless and until
the underlying Award (or portion thereof) has vested and/or been earned. Such
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account. Any crediting of dividends or dividend equivalents may be
subject to
 
 
 

--------------------------------------------------------------------------------

 
 
such additional restrictions and conditions as the Administrator may establish,
including reinvestment in additional shares of Common Stock or share
equivalents. Notwithstanding the other provisions herein, any dividends or
dividend equivalent rights related to an Award shall be structured in a manner
so as to avoid causing the Award and related dividends or dividend equivalent
rights to be subject to Code Section 409A or shall otherwise be structured so
that the Award and dividends or dividend equivalent rights are in compliance
with Code Section 409A.
 
14.
Change of Control

 
(a) General: Notwithstanding any other provision in the Plan to the contrary,
and unless an individual Award Agreement provides otherwise, the following
provisions shall apply in the event of a Change of Control:
 
(i) To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for an Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, (A) all outstanding Options
and SARs shall become fully vested and exercisable, whether or not then
otherwise vested and exercisable; and (B) any restrictions, including but not
limited to the Restriction Period, Performance Period and/or performance
criteria applicable to any outstanding Award other than Options or SARs shall be
deemed to have been met, and such Awards shall become fully vested, earned and
payable to the fullest extent of the original grant of the applicable Award.
 
 (ii) Further, in the event that an Award is substituted, assumed or continued
as provided in Section 14(a)(i) herein, the Award will nonetheless become vested
(and, in the case of Options and SARs, exercisable) in full if the employment or
service of the Participant is terminated within six months before (in which case
vesting shall not occur until the effective date of the Change of Control) or
one year (or such other period after a Change of Control as may be stated in a
Participant’s change in control agreement, employment agreement or similar
agreement, if applicable) after the effective date of a Change of Control if
such termination of employment or service (A) is by the Company not for Cause or
(B) is by the Participant for Good Reason. For clarification, for the purposes
of this Section 14, the “Company” shall include any successor to the Company.
 
(b) Effect of Change in Control or Other Agreement: Notwithstanding any other
provision of the Plan to the contrary, and unless an individual Award Agreement
expressly provides otherwise, in the event that a Participant has entered into a
change in control agreement, employment agreement or similar agreement with the
Company, the Participant shall be entitled to the greater of the benefits
provided upon a change of control of the Company under this Plan or the
respective change in control agreement, employment agreement or similar
agreement, and such change in control agreement, employment agreement or similar
agreement shall not be construed to reduce in any way the benefits otherwise
provided to a Participant upon the occurrence of a Change of Control as defined
in the Plan.
 
15.
Withholding

 
The Company shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to an Award. Prior to the
delivery or transfer of any certificate for shares or any other benefit
conferred under the Plan, the Company shall require any Participant or other
person to pay to the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of such recipient. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to such
an Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the shares to which the recipient is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
 
16.
Amendment and Termination of the Plan and Awards

 
 
 

--------------------------------------------------------------------------------

 
 
(a) Amendment and Termination of Plan: The Plan may be amended, altered,
suspended and/or terminated at any time by the Board; provided, that
(i) approval of an amendment to the Plan by the shareholders of the Company
shall be required to the extent, if any, that shareholder approval of such
amendment is required by Applicable Law; and (ii) except for adjustments made
pursuant to Section 5(d) the Company may not, without obtaining shareholder
approval, (A) amend the terms of outstanding Options or SARs to reduce the
Option Price or Base Price of such outstanding Options or SARs; (B) exchange
outstanding Options or SARs for cash, for Options or SARs with an Option Price
or Base Price that is less than the Option Price or Base Price of the original
Option or SAR, or for other equity awards at a time when the original Option or
SAR has an Option Price or Base Price, as the case may be, above the Fair Market
Value of the Common Stock; or (C) take other action with respect to Options or
SARs that would be treated as a repricing under the rules of the principal stock
exchange on which shares of the Common Stock are listed.
 
(b) Amendment and Termination of Awards: The Administrator may amend, alter,
suspend and/or terminate any Award granted under the Plan, prospectively or
retroactively, but such amendment, alteration, suspension or termination of an
Award shall not, without the written consent of the recipient of an outstanding
Award, materially adversely affect the rights of the recipient with respect to
the Award.
 
(c) Amendments to Comply with Applicable Law: Notwithstanding Section 16(a) and
Section 16(b) herein, the following provisions shall apply:
 
(i) The Administrator shall have unilateral authority to amend the Plan and any
Award (without Participant consent) to the extent necessary to comply with
Applicable Law or changes to Applicable Law (including but in no way limited to
Code Section 409A, Code Section 422 and federal securities laws).
 
(ii) The Administrator shall have unilateral authority to make adjustments to
the terms and conditions of Awards in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
 
17.
Compliance with Applicable Law

 
The Company may impose such restrictions on Awards, shares of Common Stock and
any other benefits underlying Awards hereunder as it may deem advisable,
including without limitation restrictions under the federal securities laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities or other laws applicable to such securities.
Notwithstanding any other Plan provision to the contrary, the Company shall not
be obligated to issue, deliver or transfer shares of Common Stock under the
Plan, make any other distribution of benefits under the Plan, or take any other
action, unless such delivery, distribution or action is in compliance with
Applicable Law (including but not limited to the requirements of the Securities
Act). The Company will be under no obligation to register shares of Common Stock
or other securities with the Securities and Exchange Commission or to effect
compliance with the exemption, registration, qualification or listing
requirements of any state securities laws, stock exchange or similar
organization, and the Company will have no liability for any inability or
failure to do so. The Company may cause a restrictive legend or legends to be
placed on any certificate issued pursuant to an Award hereunder in such form as
may be prescribed from time to time by Applicable Law or as may be advised by
legal counsel.
 
18.
No Right or Obligation of Continued Employment or Service or to Awards

 
Neither the Plan, an Award, an Award Agreement nor any other action related to
the Plan shall confer upon a Participant any right to continue in the employ or
service of the Company or an Affiliate as an Employee, Director or Independent
Contractor, or to interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan, an Award Agreement or as may be
determined by the Administrator, all rights of a Participant with respect to an
Award shall terminate upon the termination of the Participant’s employment or
service. In addition, no person shall have any right to be granted an Award, and
the Company shall have no obligation to treat Participants or Awards uniformly.
 
 
 

--------------------------------------------------------------------------------

 


19.
General Provisions

 
(a) Shareholder Rights: Except as otherwise determined by the Administrator (and
subject to the provisions of Section 9(d) regarding Restricted Awards), a
Participant and his legal representative, legatees or distributees shall not be
deemed to be the holder of any shares of Common Stock subject to an Award and
shall not have any rights of a shareholder unless and until certificates for
such shares have been issued and delivered to him or them under the Plan. A
certificate or certificates for shares of Common Stock acquired upon exercise of
an Option or SAR shall be issued in the name of the Participant or his
beneficiary and distributed to the Participant or his beneficiary (or, in the
case of uncertificated shares, other written notice of ownership in accordance
with Applicable Law shall be provided) as soon as practicable following receipt
of notice of exercise and, with respect to Options, payment of the Option Price
(except as may otherwise be determined by the Company in the event of payment of
the Option Price pursuant to Section 7(d)(ii)(C)). Except as otherwise provided
in Section 9(d) regarding Restricted Stock Awards or otherwise determined by the
Administrator, a certificate for any shares of Common Stock issuable pursuant to
a Restricted Award, Performance Award, Phantom Stock Award or Other Stock-Based
Award shall be issued in the name of the Participant or his beneficiary and
distributed to the Participant or his beneficiary (or, in the case of
uncertificated shares, other written notice of ownership in accordance with
Applicable Law shall be provided) after the Award (or portion thereof) has
vested and been earned.
 
(b) Section 16(b) Compliance: To the extent that any Participants in the Plan
are subject to Section 16(b) of the Exchange Act, it is the general intention of
the Company that transactions under the Plan shall comply with Rule 16b-3 under
the Exchange Act and that the Plan shall be construed in favor of such Plan
transactions meeting the requirements of Rule 16b-3 or any successor rules
thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting or conditioning the Plan with respect to
other Participants.
 
(c) Code Section 162(m) Performance-Based Compensation. To the extent to which
Code Section 162(m) is applicable, the Company intends that compensation paid
under the Plan to Covered Employees will, to the extent practicable, constitute
“qualified performance-based compensation” within the meaning of Code
Section 162(m), unless otherwise determined by the Administrator. Accordingly,
Awards granted to Covered Employees which are intended to qualify for the
performance-based exception under Code Section 162(m) shall be deemed to include
any such additional terms, conditions, limitations and provisions as are
necessary to comply with the performance-based compensation exemption of Code
Section 162(m), unless the Administrator, in its discretion, determines
otherwise.
 
(d) Unfunded Plan; No Effect on Other Plans:
 
(i) The Plan shall be unfunded, and the Company shall not be required to create
a trust or segregate any assets that may at any time be represented by Awards
under the Plan. The Plan shall not establish any fiduciary relationship between
the Company and any Participant or other person. Neither a Participant nor any
other person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Affiliate, including, without
limitation, any specific funds, assets or other property which the Company or
any Affiliate, in their discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to shares of
Common Stock or other amounts, if any, payable under the Plan, unsecured by any
assets of the Company or any Affiliate. Nothing contained in the Plan shall
constitute a guarantee that the assets of such entities shall be sufficient to
pay any benefits to any person.
 
 (ii) The amount of any compensation deemed to be received by a Participant
pursuant to an Award shall not constitute compensation with respect to which any
other employee benefits of such Participant are determined, including, without
limitation, benefits under any bonus, pension, profit sharing, life insurance or
salary continuation plan, except as otherwise specifically provided by the terms
of such plan or as may be determined by the Administrator.
 
(iii) The adoption of the Plan shall not affect any other stock incentive or
other compensation plans in effect for the Company or any Affiliate, nor shall
the Plan preclude the Company from establishing any other forms of stock
incentive or other compensation for employees or service providers of the
Company or any Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Governing Law: The Plan shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the conflict of
laws provisions of any state, and in accordance with applicable federal laws of
the United States.
 
(f) Beneficiary Designation: The Administrator may, in its discretion, permit a
Participant to designate in writing a person or persons as beneficiary, which
beneficiary shall be entitled to receive settlement of Awards (if any) to which
the Participant is otherwise entitled in the event of death. In the absence of
such designation by a Participant, and in the event of the Participant’s death,
the estate of the Participant shall be treated as beneficiary for purposes of
the Plan, unless the Administrator determines otherwise. The Administrator shall
have discretion to approve and interpret the form or forms of such beneficiary
designation. A beneficiary, legal guardian, legal representative or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Award Agreement applicable to the Participant, except to the
extent that the Plan and/or Award Agreement provide otherwise, and to any
additional restrictions deemed necessary or appropriate by the Administrator.
 
(g) Gender and Number: Except where otherwise indicated by the context, words in
any gender shall include any other gender, words in the singular shall include
the plural and words in the plural shall include the singular.
 
(h) Severability: If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.
 
(i) Rules of Construction: Headings are given to the sections of the Plan solely
as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall (unless the Administrator determines
otherwise) be construed to refer to any amendment to or successor of such
provision of law.
 
(j) Successors and Assigns: The Plan shall be binding upon the Company, its
successors and assigns, and Participants, their executors, administrators and
permitted transferees and beneficiaries.
 
(k) Award Agreement: The grant of any Award under the Plan shall be evidenced by
an Award Agreement between the Company and the Participant. Such Award Agreement
may state terms, conditions and restrictions applicable to the Award and any may
state such other terms, conditions and restrictions, including but not limited
to terms, conditions and restrictions applicable to shares of Common Stock (or
other benefits) subject to an Award, as may be established by the Administrator.
 
(l) Right of Offset: Notwithstanding any other provision of the Plan or an Award
Agreement, the Company may (subject to any Code Section 409A considerations)
reduce the amount of any payment or benefit otherwise payable to or on behalf of
a Participant by the amount of any obligation of the Participant to or on behalf
of the Company or an Affiliate that is or becomes due and payable.
 
(m) Uncertified Shares: Notwithstanding anything in the Plan to the contrary, to
the extent the Plan provides for the issuance of stock certificates to reflect
the issuance of shares of Common Stock, the issuance may, in the Company’s
discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s articles of incorporation or bylaws or by Applicable
Law (including but not limited to applicable state corporate law and the
applicable rules of any stock exchange on which the Common Stock may be traded).
 
(n) Income and Other Taxes: Participants are solely responsible and liable for
the satisfaction of all taxes and penalties that may arise in connection with
Awards (including but not limited to any taxes arising under Code Section 409A),
and the Company shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all of such taxes. The Company shall have no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for a Participant or any other person.
 
(o) Effect of Certain Changes in Status: Notwithstanding the other terms of the
Plan or an Award Agreement, the Administrator has sole discretion to determine
(taking into account any Code Section 409A considerations), at the time of grant
of an Award or at any time thereafter, the effect, if any, on Awards (including
but not limited to modifying the vesting, exercisability and/or earning of
Awards) granted to a Participant if the Participant’s status as an Employee,
Director or Independent Contractor changes, including but not limited to a
change from full-time to
 
 
 

--------------------------------------------------------------------------------

 
 
part-time, or vice versa, or if other similar changes in the nature or scope of
the Participant’s employment or service occur.
 
(p) Shareholder Approval: The Plan shall be submitted for approval and
ratification by the shareholders of the Company, however, the Plan shall be
effective immediately upon approval by the Board of Directors of the Company.
 
(q) Deferrals: The Administrator may permit or require a Participant to defer
such Participant’s receipt of the payment of cash or the delivery of shares of
Common Stock that would otherwise be payable with respect to an Award. Any such
deferral shall be subject to such terms and conditions as may be established by
the Administrator and to any applicable Code Section 409A requirements.
 
(r) Fractional Shares: Except as otherwise provided in an Award Agreement or
determined by the Administrator, (i) the total number of shares issuable
pursuant to the exercise, vesting or earning of an Award shall be rounded down
to the nearest whole share, and (ii) no fractional shares shall be issued. The
Administrator may, in its discretion, determine that a fractional share shall be
settled in cash.
 
 (s) Compliance with Recoupment, Ownership and Other Policies or
Agreements: Notwithstanding anything in the Plan to the contrary, the
Administrator may, at any time, consistent with, but without limiting, the
authority granted in Section 3(b) herein, in its discretion provide that an
Award or benefits related to an Award shall be forfeited and/or recouped if the
Participant, during employment or service or following termination of employment
or service for any reason, engages in certain specified conduct, including but
not limited to violation of policies of the Company or an Affiliate, breach of
non-solicitation, noncompetition, confidentiality or other restrictive
covenants, or other conduct by the Participant that is determined by the
Administrator to be detrimental to the business or reputation of the Company or
any Affiliate. In addition, without limiting the effect of the foregoing, as a
condition to the grant of an Award or receipt or retention of shares of Common
Stock, cash or any other benefit under the Plan, the Administrator may, at any
time, require that a Participant agree to abide by any equity retention policy,
stock ownership guidelines, compensation recovery policy and/or other policies
adopted by the Company or an Affiliate, each as in effect from time to time and
to the extent applicable to the Participant. Further, each Participant shall be
subject to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply under Applicable Law.
 
20.
Compliance with Code Section 409A

 
Notwithstanding any other provision in the Plan or an Award Agreement to the
contrary, if and to the extent that Code Section 409A is deemed to apply to the
Plan or any Award, it is the general intention of the Company that the Plan and
all such Awards shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and the Plan and any such Award Agreement shall, to the
extent practicable, be construed in accordance therewith. Deferrals of shares or
any other benefit issuable pursuant to an Award otherwise exempt from Code
Section 409A in a manner that would cause Code Section 409A to apply shall not
be permitted unless such deferrals are in compliance with, or exempt from, Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise,
distributions that are subject to Code Section 409A to any Participant who is a
“specified employee” (as defined under Code Section 409A) upon a separation from
service may only be made following the expiration of the six-month period after
the date of separation from service (with such distributions to be made during
the seventh month following separation of service), or, if earlier than the end
of the six-month period, the date of death of the specified employee, or as
otherwise permitted under Code Section 409A. Without in any way limiting the
effect of any of the foregoing, (i) in the event that Code Section 409A requires
that any special terms, provisions or conditions be included in the Plan or any
Award Agreement, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan or Award Agreement, as
applicable, and (ii) terms used in the Plan or an Award Agreement shall be
construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that the Plan or any Award shall be deemed not to comply
with Code Section 409A, then neither the Company, the Administrator nor its or
their designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.


 
 

--------------------------------------------------------------------------------

 
